Citation Nr: 0416708	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for a cataract with 
blurred vision.

4.  Entitlement to service connection for deafness.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 9, 
1945, to January 12, 1946.  He also had service with the New 
Philippine Scouts from February 1946 to December 1948.  
Although the latter period of service has not been verified 
by the National Personnel Records Center, the Board will 
accept those service dates for the purpose of evaluating the 
issues on appeal.  He also had subsequent service with the 
Philippine Commonwealth Army which is not considered to be 
service for the purpose of obtaining benefits. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Manila, the Republic of the Philippines 
Regional Office (RO).  

The Board remanded the case for additional development in 
December 2003.  The requested development has since been 
completed, and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Bronchial asthma was not present during service, and any 
current bronchial asthma is not attributable to any event or 
injury during service.   

3.  Rheumatoid arthritis was not present during service, was 
not manifest within a year after separation from service, and 
any current rheumatoid arthritis is not attributable to any 
event or injury during service.  

4.  A cataract with blurred vision was not present during 
service, and any current cataract with lost vision is not 
attributable to any event or injury during service.  

5.  Deafness was not present during service, was not manifest 
within a year after separation from service, and any current 
hearing loss is not attributable to any event or injury 
during service.  

6.  The RO denied service connection for pulmonary 
tuberculosis in July 1974.  The veteran was notified in 
writing of the decision, but he did not perfect a substantive 
appeal within one year of notification.

7.  The additional evidence submitted since the prior 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for pulmonary tuberculosis as the evidence does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A cataract with blurred vision was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  Deafness was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  The additional evidence received since the July 1974 RO 
decision denying service connection for pulmonary 
tuberculosis is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

6.  The RO's prior decision denying service connection for 
pulmonary tuberculosis is final and the claim has not been 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  The SOC also included the 
requirements which must be met to establish service 
connection.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The communications, such as letters from the 
RO dated in December 2001 and February 2004, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the December 2001 letter was 
sent to the veteran prior to the adjudication of his claim.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his post 
service medical treatment records.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.  Although medical opinions have not been obtained 
regarding whether there is a nexus between current 
disabilities and service, the Board concludes that opinions 
are not required as the evidence does not indicate that the 
claimed disabilities may be associated with an established 
event, injury or disease in service.  In this regard, the 
Board notes that the veteran has not presented any credible 
medical or lay evidence of the presence of the disorders in 
service or continuing since service.  Therefore, the Board 
concludes that a remand for a nexus opinion is not required.  
See 38 C.F.R. § 3.159(d)(4).  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Bronchial Asthma.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for bronchial asthma because he began to suffer 
from the disorder during service.  

The veteran's service medical records do not contain any 
references to bronchial asthma.  The report of a medical 
examination conducted in December 1945 for the purpose of 
discharge from active duty shows that physical examination 
showed that his lungs were normal.  In addition, an affidavit 
for Philippine Army personnel dated in December 1945 shows 
that the veteran incurred no wounds or illnesses in service.  

There is also no medical evidence of bronchiectasis from 
within a year after separation from service.  The earliest 
medical record reflecting the presence of asthma is from many 
years after separation from service.  A record from a private 
physician dated in October 2001 shows that the veteran's 
diagnoses included bronchial asthma.  None of the current 
treatment records contain any medical opinion linking any 
current bronchial asthma with service.  

The Board has noted that the veteran presented testimony in 
support of his claim during a hearing held in March 2004.  
During the hearing, the veteran and his son-in-law expressed 
their opinions that his disabilities were related to service.  
The veteran's guerilla service reportedly included many 
hardships, and he developed symptoms in service such as 
dizziness, difficulty breathing, and fever.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, the veteran's testimony does not 
provide support for a conclusion that his current asthma is 
related to service.  

For the foregoing reasons, the Board finds that bronchial 
asthma was not present during service, and any current 
bronchial asthma is not attributable to any event or injury 
during service.  Accordingly, the Board concludes that 
bronchial asthma was not incurred in or aggravated by 
service.  

II.  Entitlement To Service Connection For Rheumatoid 
Arthritis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
rheumatoid arthritis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that he is entitled to service 
connection for rheumatoid arthritis because he began to 
suffer from the disorder during service.  

The veteran's service medical records do not contain any 
references to rheumatoid arthritis.  The report of a medical 
examination conducted in December 1945 for the purpose of 
discharge from active duty shows that physical examination 
showed that there were no musculo-skeletal defects.  In 
addition an affidavit for Philippine Army personnel dated in 
December 1945 shows that the veteran incurred no wounds or 
illnesses in service.  

There is also no medical evidence of rheumatoid arthritis 
from within a year after separation from service.  The 
earliest evidence of arthritis is from many years after 
separation from service.  A private physical examination 
record dated in July 1973 reflects that the veteran had 
rheumatoid arthritis of the knee, hip and ankle joints.  None 
of the current treatment records contain any medical opinion 
linking any current rheumatoid arthritis with service.  
Although the July 1973 medical record contains a history that 
the present illnesses started in 1948, the Board notes that 
the fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

For the foregoing reasons, the Board finds that rheumatoid 
arthritis was not present during service, was not manifest 
within a year after separation from service, and any current 
rheumatoid arthritis is not attributable to any event or 
injury during service.  Accordingly, the Board concludes that 
rheumatoid arthritis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

III.  Entitlement To Service Connection For A Cataract With 
Blurred Vision.

The veteran contends that he is entitled to service-
connection for cataracts because he began to suffer from the 
disorder during service.  

The veteran's service medical records do not contain any 
references to cataracts.  The report of a medical examination 
conducted in December 1945 for the purpose of discharge from 
active duty shows that physical examination showed that his 
eyes were normal.  In addition an affidavit for Philippine 
Army personnel dated in December 1945 shows that the veteran 
incurred no wounds or illnesses in service.  

The earliest evidence of cataracts is from many years after 
separation from service.  A private medical record dated in 
February 1978 reflects that examination of the eyes revealed 
slight opacity of the lens.  None of the current treatment 
records contain any medical opinion linking any current 
cataracts with service.  

For the foregoing reasons, the Board finds that cataracts 
were not present during service, and any current cataracts 
are not attributable to any event or injury during service.  
Accordingly, the Board concludes that cataracts were not 
incurred in or aggravated by service.  

IV.  Entitlement To Service Connection For Deafness.

The veteran contends that he is entitled to service-
connection for deafness because he began to suffer from the 
disorder during service.  

The veteran's service medical records do not contain any 
references to deafness.  The report of a medical examination 
conducted in December 1945 for the purpose of discharge from 
active duty shows that physical examination showed that his 
ears were normal, and his hearing was 15/15 in both ears.  In 
addition an affidavit for Philippine Army personnel dated in 
December 1945 shows that the veteran incurred no wounds or 
illnesses in service.  

There is also no medical evidence of hearing loss from within 
a year after separation from service.  Although a February 
2002 statement from Dr. Antonio Villanueva indicates that the 
veteran was treated beginning in April 1950 for disorders 
including deafness, the Board notes that this was more than 
one year after separation from service.  Dr. Villanueva did 
not respond to a request by the RO that he provide copies of 
the actual treatment records.  Moreover, the RO has 
determined that Dr. Villanueva is not actually licensed to 
practice medicine.  Therefore, his statement is not 
considered to be competent evidence.  

The earliest credible evidence of hearing loss is a private 
medical record dated in February 1978 which shows that the 
veteran was only able to hear shouting.  None of the current 
treatment records contain any medical opinion linking any 
current hearing loss with service.  On the contrary, a letter 
dated in March 2004 from a private physician indicates that 
the veteran has problems such as deafness which are related 
to advancing age.

For the foregoing reasons, the Board finds that deafness was 
not present during service, was not manifest within a year 
after separation from service, and any current deafness is 
not attributable to any event or injury during service.  
Accordingly, the Board concludes that deafness was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  

V.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For Pulmonary 
Tuberculosis.

Service connection may be granted for tuberculosis which is 
incurred in or aggravated by service or which is manifest to 
compensable degree within three years after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  The Secretary has 
prescribed regulations with respect to the nature and extent 
of proof and evidence needed to establish service connection 
for pulmonary tuberculosis.  38 C.F.R. §§ 3.370, 3.371, 
3.372, 3.374, 3.375, and 3.378. See Tubianosa v. Derwinski, 3 
Vet. App. 181, 184 (1992) (finding these regulatory 
provisions legitimately prescribed by the Secretary pursuant 
to and within the authority of 38 U.S.C. § 501(a)(1)).  
Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374.

In July 1974, the RO denied service connection for a 
pulmonary tuberculosis.  It was reasoned, essentially, that 
the veteran had not furnished evidence of  tuberculosis in 
service, nor was there evidence of a diagnosis of active 
pulmonary tuberculosis by approved methods during the 
presumptive period after discharge.  Therefore, the RO found 
that service connection for such a disorder was not 
warranted.  The veteran was informed in writing of the denial 
later that month, but he did not file an appeal.  

The evidence upon which the RO formulated its previous denial 
of service connection may be briefly summarized.  The 
veteran's service medical records were silent for any 
diagnosis of, treatment for or complaint of pulmonary 
tuberculosis while on active duty.  The report of a medical 
examination conducted in December 1945 for the purpose of 
discharge from active duty shows that physical examination 
showed that his lungs were normal.  In addition an affidavit 
for Philippine Army personnel dated in December 1945 shows 
that the veteran incurred no wounds or illnesses in service.  

Also of record was a radiology report dated in November 1970 
from the Department of Health which reflects that a chest X-
ray had been interpreted as showing the presence of "P.T.B. 
minimal right."  A VA radiology report dated in June 1974 
shows that an X-ray taken in November 1970 was interpreted as 
showing probable PTB, minimal, bilateral.  Finally, the 
previously considered evidence included a photocopy of 
radiology report from Manuel Agibut, M.D., which purports to 
show that he stated that a chest X-ray study of March 20, 
1949, reflected the presence of minimal PTB bilateral, left 
ventuculis hypertrophy, and pulmonary tuberculosis minimal 
productive with probable pleural thickening.  The Board notes 
that the document appears to have been altered, as the date 
"March 20, 1949" is in smaller type font than the rest of 
the document.  

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is used to 
evaluate a claim to reopen. Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The first step involves a determination as 
to whether the evidence presented is new and material; and 
the second step is a review of all of the evidence of record 
to determine the outcome of the claim on the merits. Id.  The 
second step is only required if the evidence presented is 
found to be new and material, and thereby sufficient to 
reopen the claim at issue; if the evidence is not new and 
material then review on the merits is not justified. Manio, 
supra; see also Sutton v. Brown, 9 Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, 38 C.F.R. § 3.156: 

(a) A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence. New 
evidence means existing evidence not previously 
submitted to agency decision makers. Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim. (Authority: 38 U.S.C. 
501, 5103A(f), 5108) 
(b) New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of §  20.1304(b)(1) 
of this chapter), will be considered as having 
been filed in connection with the claim which was 
pending at the beginning of the appeal period. 
(Authority: 38 U.S.C. 501) 
(c) Where the new and material evidence consists 
of a supplemental report from the service 
department, received before or after the decision 
has become final, the former decision will be 
reconsidered by the adjudicating agency of 
original jurisdiction. This comprehends official 
service department records which presumably have 
been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs. 
Also included are corrections by the service 
department of former errors of commission or 
omission in the preparation of the prior report or 
reports and identified as such. The retroactive 
evaluation of disability resulting from disease or 
injury subsequently service connected on the basis 
of the new evidence from the service department 
must be supported adequately by medical evidence. 
Where such records clearly support the assignment 
of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be 
affected by the filing date of the original claim. 

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  In addition to being "new," the evidence must 
be material, in that it pertains to the issue for which the 
petition to reopen is requested. Evans v. Brown, 9 Vet. App. 
273, 283 (1996); see also Dolan v. Brown, 9 Vet. App. 358, 
363 (1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim. Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence received since the RO's prior decisions includes 
numerous post service treatment records, most dated since the 
previous decision.  A record dated in July 1973 reflects that 
the diagnoses included active pulmonary tuberculosis, but the 
record contains no indication that it is related to service.  
A private record dated in February 1978 indicates that the 
veteran gave a history of having pulmonary tuberculosis since 
March 1949.  Similarly, a private record dated in July 1973 
indicates that the veteran's present illnesses started in 
1948 as a persistent cough.  It was further stated that on 
March 20, 1949, the veteran had a chest X-ray by Dr. Manuel 
Aglibut which showed tuberculosis.  The Board notes, however, 
that the fact that a medical record contains a history given 
by the veteran is not sufficient to turn the record into a 
nexus opinion linking a disorder with service.  In addition, 
the fact that this latter record refers to the falsified 
March 20, 1949 X-ray report does not provide any additional 
information which was not already of record at the time of 
the prior denial.  

A document received in May 2002 from Dr. Antonio L. 
Villanueva is to the effect that the veteran was treated for 
various disorders including PTB in 1950.  However, as was 
noted above, the RO has determined that Dr. Villanueva is not 
licensed to practice medicine.  In addition, the opinion that 
the veteran had tuberculosis within the presumptive period 
does not satisfy the requirements of 38 C.F.R. § 3.374 as no 
X-rays were taken at that time.  There is no clinical data or 
other rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  
Therefore, the opinion is essentially unsupported.  See Bloom 
v. West, 12 Vet. App. 185 (1999).  Therefore, there is no 
reasonable possibility that this document would result in 
allowance of the claim.  

A certification from the Armed Forces of the Philippines 
Medical Center indicates that index cards reflect that the 
veteran was treated for tuberculosis at that hospital in 
1966.  The Board notes, however, that such treatment was many 
years after service.  Therefore, this information does not 
provide a basis for reopening the claim.  

The Board observes that the veteran has alleged in statements 
and testimony that he has tuberculosis which originated 
during his period of service.  The veteran certainly is 
competent to describe complaints of pain or other symptoms 
during service.  However, the veteran, as a lay person, is 
not competent to offer a medical diagnosis or to assert 
medical causation of his back disorder. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Moreover, the veteran's current statements 
essentially duplicate his contentions which were of record at 
the time of the previous denial of his claim.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the RO decision denied service 
connection for tuberculosis on the basis that there was no 
recorded tuberculosis in service, and no credible evidence of 
the disorder within the presumptive period after service.  
This decision was supported by the evidence which was then of 
record.  The Board notes that the additional evidence 
submitted since the prior decision is essentially cumulative 
of evidence previously of record.  The Board observes that 
the medical evidence of record submitted subsequent to the RO 
decision does not include any competent evidence that the 
current tuberculosis is related to service.  As was noted 
above, the veteran's service medical records are negative for 
indications of tuberculosis.  On the contrary, they indicate 
that he had no problems with his lungs and chest.  

Therefore, the Board concludes that the additional evidence 
submitted is not new and material as it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  In this regard, the evidence does not 
raise a reasonable possibility of substantiating the claim.  
What was lacking at the time of the original decision and is 
still lacking is competent evidence that the veteran had 
tuberculosis during service or within the three year 
presumptive period.  Nothing in the VCAA requires the VA to 
reopen a claim that has been disallowed except when new and 
material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  Accordingly, the RO's prior decision 
denying service connection for tuberculosis remains final and 
the claim is not reopened.  


ORDER

1.  Service connection for bronchial asthma is denied.

2.  Service connection for rheumatoid arthritis is denied.

3.  Service connection for a cataract with blurred vision is 
denied.

4.  Service connection for deafness is denied.

5.  New and material evidence has not been presented to 
reopen a claim for service connection for pulmonary 
tuberculosis.  The appeal is denied



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



